Exhibit 10.1

PERFORMANCE SHARE AGREEMENT

 

This Performance Share Agreement (“Agreement”) is made as of the        day of
                    , 20     (the “Grant Date”), between Qwest Communications
International Inc., a Delaware corporation (the “Company”), and
                                                             (the “Grantee”).

 

WHEREAS, pursuant to the Qwest Communications International Inc. Equity
Incentive Plan (the “Plan”), the Company desires to grant an Award to the
Grantee subject to the terms and conditions herein.

 

NOW THEREFORE, in connection with the mutual covenants hereinafter set forth and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 


1.                                      DEFINITIONS; CONFLICTS.


 


CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS
GIVEN THERETO IN THE PLAN.  THE TERMS AND PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE.


 


2.                                      GRANT OF PERFORMANCE SHARES.


 


(A)                                  PERFORMANCE SHARES.  THE COMPANY HEREBY
GRANTS TO THE GRANTEE          PERFORMANCE SHARES ON THE DATE FIRST WRITTEN
ABOVE (THE “GRANT DATE”).  EXCEPT AS PROVIDED BELOW, THE PERFORMANCE SHARES WILL
BE UNVESTED AND FORFEITABLE.


 


(B)                                 PERFORMANCE PERIOD.  THE “PERFORMANCE
PERIOD” BEGINS ON                             , AND ENDS ON THE EARLIER OF
(I)                          OR (II) THE CLOSING DATE OF A CHANGE IN CONTROL.


 


(C)                                  VESTING OF PERFORMANCE SHARES.  EXCEPT AS
PROVIDED IN PARAGRAPH 3(C) BELOW, THE PERFORMANCE SHARES WILL VEST ON THE LAST
DAY OF THE PERFORMANCE PERIOD PROVIDED THAT THE GRANTEE REMAINS EMPLOYED WITH
THE COMPANY FOR THE ENTIRE PERFORMANCE PERIOD.


 


(D)                                 PERFORMANCE PAYOUT.  AS SOON AS PRACTICABLE
AFTER THE END OF THE PERFORMANCE PERIOD, THE COMPANY WILL CALCULATE THE
PERCENTAGE, IF ANY, OF THE PERFORMANCE SHARES TO BE PAID OUT PURSUANT TO THE
FORMULA SET FORTH IN EXHIBIT 1, HERETO.


 


 (E)                               SETTLEMENT IN SHARES OR CASH.  THE AMOUNT
PAYABLE TO THE GRANTEE FOR THE GRANTEE’S VESTED PERFORMANCE SHARES, AS ADJUSTED
AS DESCRIBED IN THE FORMULA SET FORTH IN EXHIBIT 1,  MAY BE PAID EITHER IN
SHARES OF COMMON STOCK PAR VALUE $0.01 PER SHARE, OF THE COMPANY (“COMMON
STOCK”), IN CASH BASED ON THE FAIR MARKET VALUE OF THE COMMON STOCK, (DETERMINED
BASED ON THE CLOSING PRICE FOR THE COMMON STOCK ON THE LAST DAY OF THE
PERFORMANCE PERIOD, AS REPORTED ON THE NEW YORK STOCK EXCHANGE), AS ELECTED BY
GRANTEE IN WRITING EXCEPT THAT CASH SHALL BE


 

--------------------------------------------------------------------------------



 


DISTRIBUTED IN LIEU OF ANY FRACTIONAL SHARE OF COMMON STOCK OR IF NO ELECTION IS
MADE.   EACH PERFORMANCE SHARE IS EQUAL TO ONE SHARE OF COMMON STOCK.  AN
ELECTION TO BE PAID IN COMMON STOCK IS SUBJECT TO QWEST’S INSIDER TRADING
POLICY.


 


(F)                                    PAYMENT DATE.  SETTLEMENT PURSUANT TO
PARAGRAPH 2(E) WILL OCCUR WITHIN FIVE BUSINESS DAYS AFTER THE END OF THE
PERFORMANCE PERIOD.


 


3.                                      TERMINATION OF EMPLOYMENT DURING
PERFORMANCE PERIOD.


 


(A)                                  RESIGNATION OR RETIREMENT.  IN THE EVENT
GRANTEE RESIGNS OR RETIRES HIS OR HER EMPLOYMENT WITH THE COMPANY DURING THE
PERFORMANCE PERIOD ALL PERFORMANCE SHARES AND RIGHTS THERETO WILL BE FORFEITED
AND CANCELED IMMEDIATELY UPON SUCH TERMINATION OF EMPLOYMENT AND THE GRANTEE
WILL HAVE NO FURTHER RIGHTS UNDER THIS AGREEMENT WITH RESPECT TO SUCH
PERFORMANCE SHARES.


 


(B)                                 INVOLUNTARY TERMINATION OF EMPLOYMENT WITH
OR WITHOUT CAUSE.  IN THE EVENT THE GRANTEE’S EMPLOYMENT WITH THE COMPANY IS
INVOLUNTARILY TERMINATED DURING THE PERFORMANCE PERIOD WITHOUT CAUSE (AS DEFINED
BY ANY EMPLOYMENT AGREEMENT BETWEEN COMPANY AND GRANTEE, OR IF THERE IS NO
EMPLOYMENT AGREEMENT, AS DEFINED BY THE PLAN) OR DURING OR AFTER THE PERFORMANCE
PERIOD FOR CAUSE, ALL PERFORMANCE SHARES AND RIGHTS THERETO WILL BE FORFEITED
AND CANCELED IMMEDIATELY UPON SUCH TERMINATION OF EMPLOYMENT AND THE GRANTEE
WILL HAVE NO FURTHER RIGHTS UNDER THIS AGREEMENT WITH RESPECT TO SUCH
PERFORMANCE SHARES.


 


(C)                                  TERMINATION BECAUSE GRANTEE DIES OR BECOMES
DISABLED.  IN THE EVENT THE GRANTEE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED
DURING THE PERFORMANCE PERIOD DUE TO THE GRANTEE’S DEATH OR DISABILITY, THE
GRANTEE’S PERFORMANCE  SHARES SHALL IMMEDIATELY VEST.  THE COMPANY WILL
DETERMINE THE TOTAL AMOUNT, IF ANY, TO BE PAID TO THE GRANTEE FOR SUCH VESTED
PERFORMANCE SHARES AT THE END OF THE PERFORMANCE PERIOD AS SET FORTH IN
PARAGRAPH 2(D) OF THIS AGREEMENT.  THE AMOUNT PAID TO GRANTEE WILL BE PRORATED
BASED ON THE RATIO OF THE NUMBER OF MONTHS THE GRANTEE WAS EMPLOYED DURING THE
PERFORMANCE PERIOD TO THE TOTAL NUMBER OF MONTHS IN THE PERFORMANCE PERIOD. 
PARTIAL MONTHS OR EMPLOYMENT WILL BE COUNTED AS FULL MONTHS FOR THE PURPOSES OF
THIS PARAGRAPH.  PAYMENT FOR THE VESTED PERFORMANCE SHARES WILL BE MADE AS
PROVIDED IN PARAGRAPHS 2(E) AND (F).


 


(D)                                 TERMINATION OF EMPLOYMENT AFTER PERFORMANCE
PERIOD.  IN THE EVENT THE GRANTEE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED
AFTER THE END OF THE PERFORMANCE PERIOD FOR ANY REASON OTHER THAN FOR CAUSE, BUT
BEFORE PAYMENT HAS BEEN MADE, THE PERFORMANCE SHARES SHALL BE PAYABLE AS
PROVIDED HEREIN AS IF SUCH TERMINATION HAD NOT OCCURRED.


 

4.                                      ADJUSTMENT OF PERFORMANCE SHARES.

 

Upon the occurrence of an event described in Article IV of the Plan, the number
of Performance Shares granted herein shall be adjusted in accordance with
Article IV.

 

 

2

--------------------------------------------------------------------------------


 

5.                                      IMPACT OF CHANGE IN CONTROL ON
PERFORMANCE SHARES.

 

Upon the closing of a Change in Control, as defined in Section 5.4(ii) of the
Plan, Grantee’s Performance Shares will immediately vest, provided that the
Grantee has been continuously employed by the Company throughout the Performance
Period.  The determination of the amount to be paid, if any, for the vested
Performance Shares will be made as of the closing date of the Change in Control
pursuant to paragraph 2(d), and payment of the vested Performance Shares will be
made as provided in paragraphs 2(e) and (f).

 

6.                                      FORFEITURE OF PERFORMANCE SHARES.

 

(a)                                  Performance for Competitors.
 Notwithstanding any other provision of this Agreement, Grantee shall
immediately forfeit all Performance Shares (whether or not vested) and all
rights under this Agreement if, prior to the payment of the Performance Shares,
Grantee accepts employment with a Competitor (as defined herein) or Grantee owns
more than 2% of the common stock of, or is employed by, advises, represents or
assists in any other way any Competitor and if the Company, in its sole
discretion, determines that such actions by Grantee are, or could be,
detrimental to the Company.  For the purposes of this Agreement, “Competitor”
means a person or entity that competes with, or intends to compete with the
Company with respect to any product sold or service performed by the Company in
any state or country in which the Company sells such products or performs such
services, and if the Company, in its sole discretion, determines that such
actions by Grantee are detrimental to the Company.  Notwithstanding the
foregoing, if Grantee is an attorney, Grantee may, subject to the applicable
rules of ethics and the nondisclosure provisions herein, perform services solely
in his or her capacity as an outside attorney on behalf of any person or entity,
even if such person or entity competes with the Company or sells goods or
services similar to those the Company sells.

 

(b)                                 Non-solicitation of Employees.
 Notwithstanding any other provision of this Agreement, Grantee shall
immediately forfeit all Performance Shares (whether or not vested) and all
rights under this Agreement if, prior to the payment of the Performance Shares,
Grantee induces any employee of the Company to leave the Company’s employment,
and if the Company, in its sole discretion, determines that such actions by
Grantee are detrimental to the Company.

 

(c)                                  Nondisclosure.  Grantee will not disclose
outside of the Company or to any person within the Company who does not have a
legitimate business need to know, any Confidential Information (as defined
below) during Grantee’s employment with the Company.  Grantee will not disclose
to anyone or make any use of any Confidential Information of the Company after
Grantee’s employment with the Company ends for any reason, except as required by
law after timely notice is given by Grantee to the Company.  This agreement not
to disclose or use Confidential Information means, among other things, that
Grantee, for a period of 18 months beginning on the effective date of the
termination of Grantee’s employment with the Company, or any subsidiary or
parent of the Company, for any reason, may not take or perform a job whose
responsibilities would likely

 

 

3

--------------------------------------------------------------------------------


 

lead Grantee to disclose or use Confidential Information.  Grantee acknowledges
and agrees that the assumption and performance of such responsibilities, in that
situation, would likely result in the disclosure or use of Confidential
Information and would likely result in irreparable injury to the Company.
 Moreover, during Grantee’s employment with the Company, Grantee shall not
disclose or use for the benefit of the Company, himself or any other person or
entity any confidential or trade secret information belonging to any former
employer or other person or entity to which Grantee owes a duty of confidence or
nondisclosure of such information.  If a court determines that this provision is
too broad, Grantee and Company agree that the court shall modify the provision
to the extent (but not more than is) necessary to make the provision
enforceable.  “Confidential Information” is any oral or written information not
generally known outside of the Company, including without limitation, trade
secrets, intellectual property, software and documentation, customer information
(including, without limitation, customer lists), company policies, practices and
codes of conduct, internal analyses, analyses of competitive products,
strategies, merger and acquisition plans, marketing plans, corporate financial
information, information related to negotiations with third parties, information
protected by the Company’s privileges (such as the attorney-client privilege),
internal audit reports, contracts and sales proposals, training materials,
employment and  personnel records, performance evaluations, and other sensitive
information.  This Agreement does not relieve Grantee of any obligations Grantee
has to the Company under law.  If Grantee fails to comply with the provisions of
this paragraph 6(c), Grantee shall immediately forfeit all Performance Shares
and all rights under this Agreement if the Company, in its sole discretion,
determines that such actions by Grantee are, or were, detrimental to the
Company.  Nothing in this paragraph shall prevent or limit Grantee’s ability to
provide truthful responses to legitimate inquiries from governmental agencies.

 

7.                                      TRANSFERABILITY OF PERFORMANCE SHARES.

 

The Grantee may not voluntarily or involuntarily pledge, hypothecate, assign,
sell or otherwise transfer any Performance Shares held by the Grantee, except by
will or the laws of descent and distribution, and during the Grantee’s lifetime,
payment for the Performance Shares shall be made only to the Grantee.

 

8.                                      NO RIGHTS AS A SHAREHOLDER.

 

The Grantee shall have no rights as a shareholder with respect to any shares of
Common Stock that may be payable for the Performance Shares until the Grantee
becomes a holder of record of those shares.  No adjustments, other than as
provided in Article IV of the Plan, shall be made for dividends (ordinary or
extraordinary and whether in cash, securities or other property) or
distributions for which the record date is prior to the date on which the
Grantee becomes the holder of record of the shares of Common Stock.

 

 

4

--------------------------------------------------------------------------------


 

9.                                      REGISTRATION; GOVERNMENTAL APPROVAL.

 

The grant of Performance Shares hereunder is subject to the requirement that, if
at any time the Company determines, in its discretion, that the listing,
registration, or qualifications of shares of Common Stock issuable upon payment
for the Performance Shares is required by any securities exchange or under any
state or federal law, rule or regulation, or the consent or approval of any
governmental regulatory body or other person is necessary or desirable as a
condition of, or in connection with, the issuance of shares of Common Stock, no
shares shall be issued, in whole or in part, unless such listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions or with such conditions as are acceptable to the Company.

 

10.                               TAX WITHHOLDING.

 

The Company may make such provisions and take such steps as it may deem
reasonably necessary or appropriate for the withholding of all federal, state,
local and other taxes required by law to be withheld with respect to the vesting
of and payment for the Performance Shares.  Notwithstanding any Plan provision
to the contrary, upon the issuance of any shares of Common Stock for the
Performance Shares pursuant to paragraph 2(e), above, the Company shall withhold
from those shares a number of shares having a value equal to the minimum amount
required to be withheld under applicable federal, state and local income and
other tax laws (collectively, “Withholding Taxes”). In such case, the value of
the Shares to be withheld shall be based on the closing market price of the
Common Stock on the date the amount of the Withholding Taxes is determined.

 

11.                               COMMITTEE DISCRETION.

 

Any decision, interpretation or other action made or taken in good faith by the
Committee arising out of or in connection with this Agreement, the Plan or the
Performance Shares shall be final, binding and conclusive on the Company, the
Grantee and any respective heir, executor, administrator, successor or assign.

 

12.                               BINDING EFFECT.

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

13.                               WAIVER OF RIGHT TO JURY.

 

By signing this Agreement, Grantee voluntarily, knowingly and intelligently
waives any right he or she may have to a jury trial for all claims relating to
this Agreement and any other claim relating to Grantee’s employment with
Company.  The Company also hereby voluntarily, knowingly, and intelligently
waives any right it might otherwise have to a jury trial for all claims relating
to this Agreement and any other claim relating to Grantee’s employment with the
Company.

 

 

5

--------------------------------------------------------------------------------


 

14.                               GOVERNING LAW.

 

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware, without regard to the conflict of laws provisions of any
state.  Any action to enforce this Agreement shall be brought in Colorado state
or federal district court and the parties waive any objection to the
jurisdiction or venue of such courts.

 

15.                               HEADINGS.

 

Headings are for the convenience of the parties and are not deemed to be part of
this Agreement.

 

16.                               EXECUTION.

 

This Agreement is voidable by the Company if the Grantee does not execute the
Agreement within 30 days of execution by the Company.

 

17.                               COMPLIANCE WITH SECTION 409A OF THE INTERNAL
REVENUE CODE.

 

To the extent applicable, the provisions of this Agreement shall be read
consistent with Section 409A of the Internal Revenue Code and the final Treasury
Regulations issued thereunder.  Payments for Performance Shares shall not be
accelerated except as expressly permitted under Code Section 409A or the final
regulations issued thereunder.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth opposite their signatures to be effective as of the date and year
first written above.

 

 

 

QWEST COMMUNICATIONS INTERNATIONAL INC.

 

 

 

 

Date:

 

 

By:

 

 

 

 

EVP — Chief Administrative Officer

 

 

 

 

 

 

GRANTEE:

 

 

 

Date:

 

 

 

 


 


6

--------------------------------------------------------------------------------



 


EXHIBIT 1


 


PERFORMANCE TARGETS AND CALCULATION OF PAYOUTS


 


THE PERCENTAGE, IF ANY, OF THE VESTED PERFORMANCE SHARES THAT WILL BE PAID TO
THE GRANTEE IN ACCORDANCE WITH, AND SUBJECT TO THE TERMS AND CONDITIONS OF, THE
AGREEMENT WILL BE CALCULATED AS FOLLOWS (ROUNDED TO A FULL BASIS POINT):


 


[(AVERAGE QWEST TSR PERCENTAGE - AVERAGE TELECOM PEER TSR PERCENTAGE) X 5] +
100%;


 


PROVIDED, HOWEVER, THAT THE MAXIMUM PERCENTAGE OF THE VESTED PERFORMANCE SHARES
THAT WILL BE PAID TO THE GRANTEE IS 200%.  THE TABLE BELOW IS PROVIDED ONLY AS
AN EXAMPLE OF THE CALCULATION ABOVE:

 

If the Average Qwest TSR Percentage
minus the Average Telecom Peer
TSR Percentage equals:

 

Then the percentage of the vested
Performance Shares that will be paid
to the Grantee will be:

 

20% or more

 

200%

 

10%

 

150%

 

0%

 

100%

 

-10%

 

50%

 

-20% or less

 

0%

 


 


FOR PURPOSES OF THE CALCULATION ABOVE:


 


1.               “AVERAGE QWEST TSR PERCENTAGE” IS THE PERCENTAGE INCREASE OR
DECREASE IN (A) THE AVERAGE OF THE CLOSING MARKET PRICE OF ONE SHARE OF COMMON
STOCK (AS ADJUSTED FOR ALL DIVIDENDS PAID, ASSUMING THEY ARE REINVESTED ON THE
APPLICABLE PAYMENT DATES) ON EACH TRADING DAY IN THE MEASUREMENT PERIOD, AS
COMPARED TO (B) THE CLOSING MARKET PRICE OF ONE SHARE OF COMMON STOCK ON THE
FIRST DAY OF THE PERFORMANCE PERIOD.


 


2.               “AVERAGE TELECOM PEER TSR PERCENTAGE” IS CALCULATED AS FOLLOWS:


 


(A)          FOR EACH COMPANY IN THE TELECOM PEER GROUP, CALCULATE THE
PERCENTAGE INCREASE OR DECREASE IN (I) THE AVERAGE OF THE CLOSING MARKET PRICE
OF ONE SHARE OF THE COMPANY’S COMMON STOCK (AS ADJUSTED FOR ALL DIVIDENDS PAID,
ASSUMING THEY ARE REINVESTED ON THE APPLICABLE PAYMENT DATES) ON EACH TRADING
DAY IN THE MEASUREMENT PERIOD, AS COMPARED TO (II) THE CLOSING MARKET PRICE OF
ONE SHARE OF THE COMPANY’S COMMON STOCK ON THE FIRST DAY OF THE PERFORMANCE
PERIOD; AND


 


(B)         CALCULATE THE AVERAGE OF THE PERCENTAGES CALCULATED UNDER PARAGRAPH
2(A) ABOVE.


 


3.               “MEASUREMENT PERIOD” IS THE 60 CONSECUTIVE TRADING DAYS ON THE
NEW YORK STOCK EXCHANGE ENDING ON THE LAST DAY OF THE PERFORMANCE PERIOD (OR THE
IMMEDIATELY PRECEDING TRADING DAY IF THE LAST DAY OF THE PERFORMANCE PERIOD IS
NOT A TRADING DAY); PROVIDED, HOWEVER, THAT IN THE EVENT OF A CHANGE IN CONTROL
THE “MEASUREMENT PERIOD” IS ONLY THE CLOSING DATE OF THE CHANGE IN CONTROL.


 


4.               “TELECOM PEER GROUP” IS AT&T, CENTURYTEL, CINCINNATI BELL,
CITIZENS COMMUNICATIONS COMPANY, EMBARQ, VERIZON AND WINDSTREAM
COMMUNICATIONS.   THE DEFINITION OF THE TELECOM PEER GROUP IS SUBJECT TO CHANGE
IN THE SOLE AND EXCLUSIVE DISCRETION OF THE COMMITTEE SHOULD ONE OR MORE MEMBERS
OF THE TELECOM PEER GROUP CEASE TO BE IN EXISTENCE OR UNDERGO A MATERIAL CHANGE
IN ITS BUSINESS.


 

--------------------------------------------------------------------------------


 